05/28/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: OP 20-0293


                                       OP 20-0293
                                   _________________

COREY STAPLETON, in his official capacity as
Montana Secretary of State,

            Petitioner,

      v.
                                                                    ORDER
THIRTEENTH JUDICIAL DISTRICT COURT,
YELLOWSTONE COUNTY, HON. DONALD L.
HARRIS, Presiding,

            Respondent.
                                   _________________

       This Court entered an order on May 27, 2020, staying a portion of the District Court’s
May 22 preliminary injunction order and directing that the matter shall proceed under the
cause number in which the Secretary of State, through the Attorney General, filed a separate
notice of appeal. It has been brought to the Court’s attention that there was a typographical
error in the Court’s reference to the direct appeal cause number.
       IT IS THEREFORE ORDERED that the matter shall proceed under Cause No. DA
20-0295, not DA 20-0495 as stated in the May 27 Order.
       The Clerk is directed to provide immediate notice of this Order to all counsel of
record in Yellowstone County Cause No. DV 20-408 and to the Thirteenth Judicial District
Court, the Hon. Donald L. Harris, presiding.




                                                                               Electronically signed by:
                                                                                      Beth Baker
                                                                          Justice, Montana Supreme Court
                                                                                     May 28 2020